        Case 2:19-cv-01267-CLM Document 1 Filed 08/08/19 Page 1 of 6                          FILED
                                                                                     2019 Aug-08 PM 12:14
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JEANETTA PLEASANT,                      )
                                        )
      Plaintiff,                        )
v.                                      )       CIVIL ACTION NO.:
                                        )
ANDREW SAUL,                            )       JURY DEMAND
as Commissioner of the Social           )
Security Administration,                )
                                        )
      Defendant.                        )

                                    COMPLAINT

       1.    This is a complaint for legal and equitable relief to redress violations

by the defendant of the plaintiff’s rights secured by the Americans with Disabilities

Act (“ADA”); 42 U.S.C. 12101, et. seq. Federal subject matter jurisdiction exists

pursuant to 28 U.S.C. § 1331, 1332, and § 1343. Venue for this action is proper

under 28 U.S.C. § 1391.

                                            PARTIES

       2.    Plaintiff, Jeanetta Pleasant, (“Plaintiff”) is a citizen of the United States

of America and of the State of Alabama and resides in the Southern Division of the

Northern District of Alabama.

       3.    Defendant, Andrew Saul, is the Commissioner of the Social Security

Administration (“SSA”) and, therefore, is the proper defendant in actions seeking

relief under the ADA.
                                            1
           Case 2:19-cv-01267-CLM Document 1 Filed 08/08/19 Page 2 of 6




                                STATEMENT OF FACTS

      4.      Plaintiff has been diagnosed with military service-connected PTSD,

severe depression, anxiety, and panic attacks. Plaintiff’s disabilities causes short-

term memory loss, difficulty concentrating on specific tasks, and social withdrawal.

      5.      On September 5, 2017, Plaintiff began working at the SSA as an

Attorney Advisor assigned to the Decision Writing unit within the Florence,

Alabama Hearing Office.

      6.      Plaintiff disclosed her disability on her application as she was hired

under the SSA’s initiative to employ disabled veterans.

      7.      During formal training, the SSA informed Plaintiff of the formal policy

that Attorney Advisors do not have to meet requirements under the SSA’s D W PI

(Decision Writer Production Index) during the first year of employment.

      8.      Contrary to the SSA’s formal policy, Plaintiff’s supervising attorney

Chandra Long imposed an 80% production requirement immediately after Plaintiff

began working.

      9.      As a result, Plaintiff experienced numerous symptoms related to her

PTSD including daily chest and stomach pain, as well as severe panic attacks which

required her to receive medical treatment on several occasions.

      10.     On or about February 22, 2018, Plaintiff met with her supervising

attorney Chandra Long. Plaintiff discussed with Ms. Long her understanding that


                                          2
         Case 2:19-cv-01267-CLM Document 1 Filed 08/08/19 Page 3 of 6



Attorney Advisors did not have a production requirement during their first year of

employment. Additionally, Plaintiff requested an accommodation of additional to

complete tasks due to her PTSD, depression, and anxiety. Ms. Long refused to offer

Plaintiff an accommodation.

       11. Plaintiff’s condition continued to deteriorate due to the lack of

accommodations and the enforcement of an 80% production standard.

       12. In July 2018, Plaintiff required in-patient psychiatric treatment due to

her worsening symptoms.

       13. On July 27, 2018, the SSA terminated Plaintiff.

                                 COUNT ONE
                      DISABILITY DISCRIMINATION CLAIM

       14. Plaintiff hereby incorporates by reference the allegations contained in

paragraphs 1 through 13 as if set forth herein.

      15.    Plaintiff’s PTSD, depression, and anxiety are disabilities under the

ADA because Plaintiff has a record of having physical or mental impairments that

substantially limit one or more major life activities; Plaintiff was regarded by the

SSA as having mental or physical impairments that substantially limit or limited one

or more major life activities; and because Plaintiff has physical or mental

impairments that substantially limit or limited one or more major life activities.




                                          3
         Case 2:19-cv-01267-CLM Document 1 Filed 08/08/19 Page 4 of 6



       16. Plaintiff was a qualified individual as she could with, or without,

reasonable accommodations, perform the essential functions of Attorney Advisor in

which she was employed by the SSA.

       17. On July 27, 2018, the SSA terminated Plaintiff due to her PTSD,

depression, and anxiety.

       18. Defendant’s decision to terminate Plaintiff was, and is, unlawful and in

violation of the Americans with Disabilities Act of 1990.

                                 COUNT TWO
                       FAILURE TO ACCOMMODATE CLAIM

       19. Plaintiff hereby incorporates by reference the allegations contained in

paragraphs 1 through 13 as if set forth herein.

      20.    Plaintiff’s PTSD, depression, and anxiety are disabilities under the

ADA because Plaintiff has a record of having physical or mental impairments that

substantially limit one or more major life activities; Plaintiff was regarded by the

SSA as having mental or physical impairments that substantially limit or limited one

or more major life activities; and because Plaintiff has physical or mental

impairments that substantially limit or limited one or more major life activities.

      21.    Plaintiff was a qualified individual as she could with, or without,

reasonable accommodations, perform the essential functions of Attorney Advisor in

which she was employed by the SSA.



                                          4
          Case 2:19-cv-01267-CLM Document 1 Filed 08/08/19 Page 5 of 6



      22.    Plaintiff gave the SSA notice of her disabilities on her application for

employment and during face-to-face meetings with her supervising attorney

Chandra Long.

      23.    On or about February 22, 2018, Plaintiff requested an accommodation

that would have enabled her to perform the essential functions of an Attorney

Advisor

      24.    Subsequent to February 22, 2018, the SSA refused to provide

reasonable accommodations for Plaintiff to perform her position as an Attorney

Advisor to which she was qualified to perform.

      25.    Defendant’s refusal to provide reasonable accommodations after

February 22, 2018, was and is unlawful and in violation of the Americans with

Disabilities Act of 1990.

                     REMEDIES AND DAMAGES REQUESTED

       Wherefore, Plaintiff prays that this Court will grant her relief as follows:

       (A) Grant Plaintiff a declaratory judgment that the employment practices

complained of herein violate the rights of Plaintiff as secured by the Americans with

Disabilities Act of 1990, and the Civil Rights Act of 1991.

       (B) Grant Plaintiff a permanent injunction enjoining Defendant, its agents,

successors, employees, attorneys, and those acting in concert with the Defendant and




                                          5
        Case 2:19-cv-01267-CLM Document 1 Filed 08/08/19 Page 6 of 6



at the Defendant’s request, from continuing to violate the Americans with

Disabilities Act of 1990, and the Civil Rights Act of 1991.

       (C) Enter an order requiring Defendant to reinstate Plaintiff to employment

with Defendant or front pay in lieu thereof.

       (D) Grant Plaintiff an award of back pay and fringe benefits (plus interest)

and compensatory damages.

       (E) Plaintiff prays for such other relief and benefits as the cause of justice

may require, including, but not limited to, an award of costs, attorney’s fees and

expenses.



                                                    Respectfully submitted,


                                                    /s/ Ashley R. Rhea
                                                    Ashley R. Rhea
                                                    Bar Number: asb-8736-H81O
                                                    Attorney for Plaintiff


OF COUNSEL:
RHEA LAW LLC
104 23rd Street South
Suite 100
Birmingham, AL 35233
Telephone: (205) 533-1260
Email: arhea@rhealawllc.com




                                          6
